Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 08/06/2018r after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 are cancelled.  Claims 14-33 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements, filed on 08/24/2018 and 07/21/2020 respectively, were being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception, a mathematical idea enumerated grouping of mathematical concepts without significantly more. 
Claim 14 recited a method of evaluating a part characterized by:
obtaining data, the data representing a distress rank model (DRM) for the part, a cumulative damage model (CDM) for the part, or both;
ascertaining a value for the part, the value being a DRM value, a CDM value, or both; determining the DRM value is at or above at least one predetermined DRM threshold, the CDM value is at or above at least one predetermined CDM threshold, or both; and

	With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a mathematical analysis, an abstract model, by using data representing a distress rank model (DRM) 202 for the aircraft part. The DRM 202 ranks the relative observed hardware distress levels and then uses regression analysis of multiple aircraft part sensor data to determine an optimum transfer function to ascertain a DRM value that quantifies the hardware distress for the aircraft part. For example, for a domain described as x, a sample linear regression model for the DRM 202 may be of the form: yDRM =(β0 +   β1  X ).   The model is fit to the data using methods common to regression analysis, for example, by ordinary least squares, etc.  A transfer function formed from the DRM 202, among other things, may forecast how the level of distress to an aircraft part will progress along the domain (e.g. cycles).  Thus, it is clearly cited the mathematical concepts to analyze model data and predict the data model based on data representation.
It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[w]ords used in a claim operating on data to solve a
problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837
and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc.
v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)
(holding that claims to a ‘‘series of mathematical calculations based on selected
information’’ are directed to abstract ideas);  Digitech Image Techs., LLC v. Elecs. for
Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding
that claims to a ‘‘process of organizing information through mathematical correlations’’
	This judicial exception is not integrated into a practical application because the cited features are mathematical models without any control mechanism for control of the 
 	Claim 15 cited the method of claim 14, wherein the generated action includes at least one of a notification, an inspection, a reminder, a replacement, or a repair.  This is related to data in various formats.  It is nonstatutory subject matter.
Claim 16 recited obtaining data comprises obtaining data representing the DRM for the part, wherein ascertaining the value for the part comprises ascertaining the DRM value for the part, and wherein generating the action comprises generating the action related to the part in response to determining the DRM value is at or above the at least one predetermined threshold.  The claim is related to data collecting and generating collected data for representation.  This is nonstatutory subject matter because it failed to show any real and useful solution for the practical application rather data representation and values assigned to the threshold (abstract idea).
Claim 17 recited the method of claim 16, wherein ascertaining the DRM value is based at least in part on an observation of the part.  The claim is related modeling data.  It is nonstatutory subject matter.
Claim 18 is directed to known processes to obtain such as visual inspection, photographic or inspection device.  They are well-known, convention techniques and 
Claim 19 recited ascertaining the DRM value is based at least in part on an observation of environmental data, wherein the environmental data includes weather data, geographical location, satellite images, particulates, aerosols, volcanic ash, or a combination thereof.  The cited data from physical sources contributed to the system performance is data models and it is nonstatutory subject matter.
Claim 20 recited the method of claim 17, wherein the observation includes at least one unmeasured but estimated measurement.  This is data measurement.  It is nonstatutory subject matter.
Claim 21 recited the method of claim 14, wherein obtaining data comprises obtaining data representing the CDM for the part, wherein ascertaining the value for the part comprises ascertaining the CDM value for the part, and wherein generating the action comprises generating the action related to the part in response to determining the CDM value is at or above the at least one predetermined threshold.  The claim related to performance data and actions for the parts under evaluation.  This is an abstract concept.  It is nonstatutory subject matter.
Claim 22 recited ascertaining the CDM value is based at least in part on measuring of a physical parameter, a finite element analysis, or one or more predictive algorithms associated with the part.  This is mathematical algorithms.  It is nonstatutory subject matter.
Claim 23 recited ascertaining the CDM value is based at least in part on measuring of a physical parameter, and wherein the physical parameter includes at 
Claim 24 recited the method of claim 14, wherein obtaining data comprises both obtaining data representing the DRM for the part and obtaining data representing the CDM for the part, and wherein ascertaining the value for the part comprises both ascertaining the DRM value for the part and ascertaining the CDM value for the part.  The claim is related to data of the system under evaluation.  It is nonstatutory subject matter because it is not directed to a real and practical solution. 
Claim 25 is the method of claim 24, wherein determining the DRM value is at or above the at least one predetermined DRM threshold, the CDM value is at or above the at least one predetermined CDM threshold, or both comprises determining both the DRM value is at or above the at least one predetermined DRM threshold and the CDM value is at or above the at least one predetermined CDM threshold, and wherein the method further comprises:
raising an urgency of the generated action in response to determining both the DRM value is at or above the at least one predetermined DRM threshold and the CDM value is at or above the at least one predetermined CDM threshold.  This is system data evaluation and action for system performance.  It is an abstract concept for failing to provide a practical and real application in the real environment.
Claim 26 related to determining the DRM value is at or above the at least one predetermined DRM threshold, the CDM value is at or above the at least one predetermined CDM threshold, or both comprises determining both the DRM value 
requiring repair, replacement, or inspection of the part in response to determining both the DRM value is at or above the at least one predetermined DRM threshold and the CDM value is at or above the at least one predetermined CDM threshold.  The cited features are related to abstract concepts in system performance and analysis.  The claim does not show any integration process to control the real system performance.  It is nonstatutory subject matter.
Claim 27 recited the method of claim 14, further comprising:
generating and monitoring feedback from which the DRM, the CDM, or both can be improved.  This is an abstract idea for what it failed to integrate CDM and DRM data to improve the performance of the real and practical application.  It is nonstatutory subject matter.
Claim 28 recited abstract idea or concept for data prediction and system evaluation in abstract data.  It is nonstatutory subject matter.
Claim 29 related mathematical concepts in statistical analysis.  It is nonstatutory subject matter.
Claim 30 is related to object data for parts of an aircraft.  It is nonstatutory subject matter. 
Claim 31 recited a method of evaluating a part characterized by:
obtaining data, the data representing a distress rank model (DRM) for the part, a cumulative damage model (CDM) for the part, or both;

generating an action related to the part in response to determining the DRM value or the CDM value is at or above the at least one respective predetermined threshold.
	With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a mathematical analysis, an abstract model, by using data representing a distress rank model (DRM) 202 for the aircraft part. The DRM 202 ranks the relative observed hardware distress levels and then uses regression analysis of multiple aircraft part sensor data to determine an optimum transfer function to ascertain a DRM value that quantifies the hardware distress for the aircraft part. For example, for a domain described as x, a sample linear regression model for the DRM 202 may be of the form: yDRM =(β0 +   β1  X ).   The model is fit to the data using methods common to regression analysis, for example, by ordinary least squares, etc.  A transfer function formed from the DRM 202, among other things, may forecast how the level of distress to an aircraft part will progress along the domain (e.g. cycles).  Thus, it is clearly cited the mathematical concepts to analyze model data and predict the data model based on data representation.
It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[w]ords used in a claim operating on data to solve a
problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837
and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc.
v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)
(holding that claims to a ‘‘series of mathematical calculations based on selected
information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for
Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding

	This judicial exception is not integrated into a practical application because the cited features are mathematical models without any control mechanism for control of the real and practical application.  The claim also failed to integrate the real process into the system model to define the system operation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other processing elements, sensor, processing elements and storage device are well-known, conventional and understood in the mathematical models and analysis.  Claim 30 is thus nonstatutory subject matter.
Claim 32 recited the method of claim 31, wherein obtaining data comprises obtaining data representing the DRM for the part and obtaining data representing the CDM for the part, and wherein ascertaining the value for the part comprises ascertaining the DRM value for the part based at least in part on the observation including the observation of environmental data and ascertaining the CDM value for the part based at least in part on measuring of environmental data.
The claim is related to data collecting and generating collected data for representation.  This is nonstatutory subject matter because it failed to show any real and useful solution for the practical application rather data representation and values assigned to the threshold (abstract idea).
Claim 33 related to the method of claim 31, wherein the environmental data includes weather data, geographical location, satellite images, particulates, aerosols, volcanic ash, or a combination thereof.


Double Patenting
 1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,042,964.
As per Claims 14 and 31, US patent 10,042,964 A method of evaluating a part characterized by:
obtaining data, the data representing a distress rank model (DRM) for the part, a cumulative damage model (CDM) for the part, or both (claim 1);
ascertaining a value for the part (claim 1), the value being a DRM value, a CDM value, or both; determining the DRM value is at or above at least one predetermined DRM threshold, the CDM value is at or above at least one predetermined CDM threshold, or both; and

It would have been obvious to those skilled in the art at the time the effective filing date of the present application was made to claim the performance analysis as cited would include the DRM value or the CDM value is at or above the at least one respective predetermined threshold to analyze or evaluate a part based on part performance data and the threshold in the performance.
As per claim 15, Patent 10,042,964 disclosed the generated action includes at least one of a notification, an inspection, a reminder, a replacement, or a repair (see claim 2).
As per claim 16, US patent claimed the method of claim 14, wherein obtaining data comprises obtaining data representing the DRM for the part, wherein ascertaining the value for the part comprises ascertaining the DRM value for the part, and wherein generating the action comprises generating the action related to the part in response to determining the DRM value is at or above the at least one predetermined threshold (claim 3).
As per claim 17, US patent claimed the method of ascertaining the DRM value is based at least in part on an observation of the part (claim 5).
 	As per claim 18, US patent claimed the observation includes at least one of a visual inspection, a photographic observation, or a radiometric observation of the part (claim 6).

As per claim 20, US patent claimed the observation includes at least one unmeasured but estimated measurement (claim 8).
As per claim 21, US patent 10,042,964 claimed obtaining data comprises obtaining data representing the CDM for the part, wherein ascertaining the value for the part comprises ascertaining the CDM value for the part, and wherein generating the action comprises generating the action related to the part in response to determining the CDM value is at or above the at least one predetermined threshold (claim 4).
As per claim 22, US patent 10,042,964 claimed  ascertaining the CDM value is based at least in part on measuring of a physical parameter, a finite element analysis, or one or more predictive algorithms associated with the part (claim 9).
As per claim 23, US patent 10,042,964 claimed ascertaining the CDM value is based at least in part on measuring of a physical parameter, and wherein the physical parameter includes at least one of a temperature, a pressure, a time, cycles, weather, or environmental data (claim 10).
As per claim 24, US patent claimed obtaining data comprises both obtaining data representing the DRM for the part and obtaining data representing the CDM for the part, and wherein ascertaining the value for the part comprises both ascertaining the DRM value for the part and ascertaining the CDM value for the part (claim 3).

raising an urgency of the generated action in response to determining both the DRM value is at or above the at least one predetermined DRM threshold and the CDM value is at or above the at least one predetermined CDM threshold (claims 1 and 3).
As per claim 26, US patent 10,042,964 claimed determining the DRM value is at or above the at least one predetermined DRM threshold, the CDM value is at or above the at least one predetermined CDM threshold, or both comprises determining both the DRM value is at or above the at least one predetermined DRM threshold and the CDM value is at or above the at least one predetermined CDM threshold, and wherein the method further comprises:
requiring repair, replacement, or inspection of the part in response to determining both the DRM value is at or above the at least one predetermined DRM threshold and the CDM value is at or above the at least one predetermined CDM threshold (claims 1 and 12).
As per claim 27, US patents would include generating and monitoring feedback from which the DRM, the CDM, or both can be improved.  The claimed feedback model is to select good data for the analysis (claim 11). 
As per claim 28, US patent 10,042,965 claimed:

As per claim 29, US patent 10,042,965 claimed the DRM includes a regression model or other statistical based algorithm (claim 13).
As per claim 30, the claims in the US patent would analyze parts in an aircraft.
As per claims 32 and 33, US patent 10,042,965 claimed obtaining data comprises obtaining data representing the DRM for the part and obtaining data representing the CDM for the part, and wherein ascertaining the value for the part comprises ascertaining the DRM value for the part based at least in part on the observation including the observation of environmental data and ascertaining the CDM value for the part based at least in part on measuring of environmental data (claim 7).  The claims also included environment data, weather data, geographical location, images data, combinations thereof, etc. 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

2.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI Q PHAN/            Primary Examiner, Art Unit 2128